PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Esmail M. A. Mokheimer, et al. 
Application No. 16/240,543
Filed: January 4, 2019
For: SYN-GAS SYSTEM FOR GENERATING POWER AND HYDROGEN
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed August 18, 2021, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The application became abandoned for failure to timely respond to the Notice To File Corrected Application Papers mailed March 24, 2020, which set a two (2) month period for reply.  The Notice required replacement drawings in compliance with 37 CFR 1.84. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is May 25, 2020. A Notice of Abandonment was mailed on August 10, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of a replacement drawing; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  Telephone inquiries related to the processing as a patent should be directed to (571) 
272-4200. 
  

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions